Citation Nr: 1757296	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 through January 1973.   

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is associated with the evidentiary record.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2000, VA received the Veteran's Notice of Disagreement with a March 2000 rating decision denying him entitlement to service connection for a right knee disability.  A Statement of the Case was issued in February 2002, but in May 2004, the Veteran withdrew his substantive appeal to the Board after it was found to be untimely filed.  

2.  Some of the evidence received since March 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  

CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disability, is final.  38 U.S.C. 
§ 7105(d) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 2000 rating decision is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
In a March 2000 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a right knee disability because it was not "well-grounded" by supporting evidence that the Veteran's disability was related to his service.  In August 2000, VA received the Veteran's Notice of Disagreement with the decision.  In a February 2002 Statement of the Case, the AOJ found the preponderance of the evidence was against a finding that the Veteran's right knee disability was related to his service.  The Veteran's substantive appeal was found to be untimely filed in August 2002, and the Veteran ultimately withdrew his appeal in regard to timeliness.  See, e.g., May 2004 Letter from Disabled American Veterans.  As such, the Board finds that the March 2000 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since March 2000, the Board has received new evidence that the Veteran's knee has further deteriorated, which the Veteran asserts is due in part to aggravation by his service-connected back disability.  See, e.g., Veteran's February 2017 hearing testimony.  The Board presumes these statements to be true and notes they were not part of the prior record.  Moreover, the Board notes additional treatment records show a history of right-sided sciatica, which could be a cause of altered gait and posture affecting the right knee.  See, e.g., February 2009 Orthopedic Surgery Note from Portland VA Medical Center (VAMC).  The Board finds this evidence considered with the prior evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement for service connection for a right knee disability.  Therefore, the Board finds cause to reopen the prior final decision denying the Veteran entitlement to service connection for a right knee disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

The record does not contain an adequate VA examination addressing whether the Veteran's right knee disability was incurred in, caused by, or aggravated by his service or a service-connected disability to include his service-connected low back disability.  A June 1970 service treatment record notes the Veteran stepped in a hole while running and complained of tingling in the right leg and back pain.  At the hearing, the Veteran's representative argued that the Veteran's right knee disability was caused by this injury, and the Veteran also indicated the right knee has since been aggravated by his service-connected back disability.  The examiner who conducted the December 2001 VA examination of the Veteran's back reported that the Veteran had impaired coordination in the right lower extremity, partly relating to the back and partly from the right knee.  However, the examiner did not provide a complete opinion in regard to whether the Veteran's right knee disability was caused or aggravated by the back disability.  At the hearing, the Veteran's representative requested that VA obtain outstanding service personnel records and afford the Veteran a VA examination of the right knee.  To the extent possible, the AOJ should obtain pertinent outstanding records and afford the Veteran an appropriate VA examination of his right knee.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the assistance of the Veteran and his representative in identifying any outstanding VA or private records.  The AOJ should make reasonable attempts to obtain the Veteran's current VA treatment records, any outstanding military personnel records, and other relevant evidence identified by the Veteran.

2. After associating all outstanding relevant records with the Veteran's claims file, the AOJ should afford the Veteran a VA examination of his right knee with an appropriate examiner.  The AOJ should provide the examiner with a complete copy of the claims file to include this remand order.  If the Veteran is unable to attend the examination, the VA examiner should provide opinions based on the evidence of record.  The VA examiner is asked to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was incurred in or caused by his military service?  The examiner should consider the Veteran's lay statements as well as a June 1970 service treatment record, which notes the Veteran reported tingling in the right leg after stepping in a hole.  Contemporary X-rays revealed bilateral spondylolysis as well as an exaggerated lumbosacral angle with resulting anterior shift of line of weight bearing.  

b) Is it at least as likely as not that the Veteran's right knee disability was (1) caused by or (2) permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected low back disability to include any neurological manifestations?  Please explain why or why not.  

If the examiner finds that the right knee disability was aggravated by the service-connected low back disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


